DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “step of” recitation for the functions in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (U. S. Patent Application Publication 2020/0081555 A1, hereafter ‘555).

Regarding claim 1, Powderly teaches a user interface device (‘555; fig. 1; wearable system 200) for providing a user interface applied to a three-dimensional (3D) virtual space (‘555; ¶ 0002; ¶ 0006; providing a user interface applied to a three-dimensional (3D) virtual space) in which a plurality of virtual objects is created (‘555; ¶ 0002; ¶ 0006; the wearable system can comprise a display system configured to present virtual objects in a 3D space); the user interface device (‘555; fig. 1; wearable system 200) comprising: a gaze sensor unit (‘555; fig. 4, element 466, show a 2D projection of the virtual objects in the 3D space), wherein when an interaction between the projection object and the user is sensed (‘555; fig. 12; ¶ 0141; The user can also use hand gestures to change the target interactable object), the control unit (‘555; figs. 2 and 4; element 260; ¶ 0042-0045; local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile 
Powderly discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Powderly to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

In regard to claim 2, Powderly teaches the user interface device according to claim 1 and further teaches wherein the projection object and the virtual object have same physical information and graphical information but different location information (‘555; fig. 12; ¶ 0141), and the projection object is formed at a location of the 3D virtual space that does not overlap the user's gaze (‘555; fig. 12; ¶ 0141).

Regarding claim 5, Powderly teaches the user interface device according to claim 1 and further teaches wherein the control unit (‘555; figs. 2 and 4; element 260; ¶ 0042-0045; local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data) determines if the user's gaze and the virtual object overlap by determining if the user's gaze passes through an overlap range formed on the basis of an object center of the virtual object (‘555; ¶ 0109; ¶ 0174; focus indicator may also be placed on the object at the center of the FOV when the object at the center is the target interactable object).

In regard to claim 6, Powderly teaches the user interface device according to claim 1 and further teaches wherein the interaction between the projection object and the user includes selection of the projection object by the user (‘555; figs. 12 and 15; ¶ 0141-0143), and when the projection object is selected by the user (‘555; figs. 12 and 15; ¶ 0141-0143), the control unit (‘555; figs. 2 and 4; element 260; ¶ 0042-0045; local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data) processes as the user having selected the virtual object corresponding to the projection object (‘555; figs. 12 and 15; ¶ 0141-0143).

Regarding claim 7, Powderly teaches a method (‘555; ¶ 0002; ¶ 0006; methods for providing a user interface applied to a three-dimensional (3D) virtual space) for controlling a user interface device (‘555; fig. 1; wearable system 200), the user interface device (‘555; fig. 1; wearable system 200) for providing a user interface applied to a three-dimensional (3D) virtual space show a 2D projection of the virtual objects in the 3D space); sensing the user's interaction (‘555; ¶ 0180; ¶ 0203-0206; wearable system can determine the user's pose using a variety of sensors, such as e.g., the inward-facing imaging system 462, outward-facing imaging system 464 (such as FOV camera described with reference to FIG. 10), IMUs, etc.; the wearable system can assign a focus indicator to the target interactable object after receiving the selection of the target interactable object (as shown in block 6250)) with the projection object (‘555; fig. 12; ¶ 0141; The user can also use hand gestures to change the target interactable object); and when the interaction between the projection object and the user is sensed (‘555; fig. 12; ¶ 0141; The user can also use hand gestures to change the target interactable object), processing the interaction as an interaction between the virtual object corresponding to the projection object and the user (‘555; figs. 12 and 15; ¶ 0141-0143).
Powderly discloses the above elements of claim 7 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Powderly to be combined into a single arrangement sequenced to satisfy the order required for claim 7.

In regard to claim 8, Powderly teaches the method for controlling a user interface device according to claim 7 and further teaches wherein the projection object and the virtual object have same physical information and graphical information but different location information (‘555; fig. 12; ¶ 0141), and the projection object is formed at a location of the 3D virtual space that does not overlap the user's gaze (‘555; fig. 12; ¶ 0141).

In regard to claim 11, Powderly teaches the method for controlling a user interface device according to claim 7 and further teaches wherein determining if the user's gaze overlaps the at least two virtual objects comprises determining if the user's gaze and the virtual object overlap by determining if the user's gaze passes through an overlap range formed on the basis of an object center of the virtual object (‘555; ¶ 0109; ¶ 0174; focus indicator may also be placed on the object at the center of the FOV when the object at the center is the target interactable object).

In regard to claim 12, Powderly teaches the method for controlling a user interface device according to claim 7 and further teaches wherein the interaction between the projection object and the user includes selection of the projection object by the user (‘555; figs. 12 and 15; ¶ 0141-0143), and when the projection object is selected by the user (‘555; figs. 12 and 15; ¶ 0141-0143), the method processes as the user having selected the virtual object corresponding to the projection object (‘555; figs. 12 and 15; ¶ 0141-0143).

Regarding claim 13, Powderly teaches a computer-readable recording medium (physical device as presented in the specification of the instant application at paragraph [0053] containing a computer program product (‘555; ¶ 0330), the computer program product is configured to perform the step (‘555; ¶ 0330-0331) of: determining if a user's gaze (‘555; fig. 4, element 466, inward-facing imaging system; ¶ 0064; determining eye pose, gaze determination) overlaps at least two virtual objects (‘555; ¶ 0151; ¶ 0190; one object occludes another object); when the user's gaze (‘555; fig. 4, element 466, inward-facing imaging system; ¶ 0064; determining eye pose, gaze determination) overlaps the at least two virtual objects (‘555; ¶ 0151; ¶ 0190; one object occludes another object), generating projection objects corresponding to the overlapped virtual objects (‘555; fig. 12; ¶ 0141; different techniques for reorganization of the virtual objects may be used. For example, the FOV 1250 may show a 2D projection of the virtual objects in the 3D space); sensing the user's interaction (‘555; ¶ 0180; ¶ 0203-0206; wearable system can determine the user's pose using a variety of sensors, such as e.g., the inward-facing imaging system 462, outward-facing imaging system 464 (such as FOV camera described with reference to FIG. 10), IMUs, etc.; the wearable system can assign a focus indicator to the target 
Powderly discloses the above elements of claim 13 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Powderly to be combined into a single arrangement sequenced to satisfy the order required for claim 13.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (U. S. Patent Application Publication 2020/0081555 A1, hereafter ‘555) as applied to claims 1, 2, 5-8 and 11-13 above, and in view of Thanyadit et al. ("Desktop VR using a Mirror Metaphor for Natural User Interface").

Regarding claim 3, Powderly teaches the user interface device according to claim 2 but does not teach wherein the control unit forms a virtual mirror that forms a predetermined angle with the user's gaze, and the projection object is displayed as being included in the virtual mirror.
Thanyadit, working in the same field of endeavor, however, teaches wherein the control unit forms a virtual mirror that forms a predetermined angle with the user's gaze (Thanyadit; page 94, figure 2, Virtual Mirror section), and the projection object is displayed as being included in the virtual mirror (Thanyadit; pages 94-95, figure 2, Virtual Mirror section) for the benefit of resolving the occluded target condition encountered when two virtual objects overlap in a particular user viewpoint.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the Virtual Mirror metaphor for a natural user interface as taught by Thanyadit with the user interface device as taught by Powderly for the benefit of resolving the occluded target condition encountered when two virtual objects overlap in a particular user viewpoint.

In regard to claim 4, Powderly and Thanyadit teach the user interface device according to claim 3 and further teach wherein the predetermined angle is determined in consideration of at least one of distance between the user and the plurality of virtual objects and placement location of the plurality of virtual objects (Thanyadit; pages 94-96, figures 2 and 5).

Regarding claim 9, Powderly teaches the method for controlling a user interface device according to claim 8 but does not teach wherein generating the projection objects corresponding to the overlapped virtual objects comprises generating a virtual mirror that forms a predetermined angle with the user's gaze, and the projection object is displayed as being included in the virtual mirror.
Thanyadit, working in the same field of endeavor, however, teaches wherein the control unit forms a virtual mirror that forms a predetermined angle with the user's gaze (Thanyadit; page 94, figure 2, Virtual Mirror section), and the projection object is displayed as being included in the virtual mirror (Thanyadit; pages 94-95, figure 2, Virtual Mirror section) for the benefit of resolving the occluded target condition encountered when two virtual objects overlap in a particular user viewpoint.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the Virtual Mirror metaphor for a natural user interface as taught by Thanyadit with the user interface device as taught by Powderly for the benefit of resolving the occluded target condition encountered when two virtual objects overlap in a particular user viewpoint.

In regard to claim 10, Powderly and Thanyadit teach the method for controlling a user interface device according to claim 9 and further teach wherein the predetermined angle is determined in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613